Title: James Madison to Reynolds Chapman, 22 December 1830
From: Madison, James
To: Chapman, Reynolds


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Dec. 22. 1830.
                            
                        
                        
                            
                        Yours enclosing the paper of Mr Patton was duly recd. Fearing that the delay in hearing from me may be
                            misunderstood, I think it not amiss to mention that I have been prevented from giving it the proper attention by several
                            jobs of the pen, & especially by a painful Rhumatic attack not yet abated. It will give me pleasure to comply with
                            the request you communicated as soon as I can: though it should be in a way no otherwise of value, than as it may offer
                            views of subjects for Mr P.s own development & reflections. Affct. respects
                        
                        
                            
                                J. M.
                            
                        
                    